Citation Nr: 1024674	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-37 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in February 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is at least in equipoise that the Veteran 
incurred a low back injury during military service with a 
continuity of symptomatology since military service and medical 
evidence linking the Veteran's current low back disorders to 
those symptoms.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, residuals 
of a low back injury were incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran contends that his current low back disorder is 
related to an injury that occurred during military service.  
Specifically, he asserts that he injured his back when he 
parachuted out of his B-17 aircraft after being shot down in 
Belgium in January or February 1945.  The Veteran noted that the 
injury to his back occurred at the same time he injured his knee.

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

As noted above, in assessing, the service connection claim for 
residuals of a low back injury, the Board must determine whether 
the Veteran has a current diagnosis of the claimed disability.  A 
November 2008 VA examination report reveals that the Veteran was 
diagnosed with extensive degenerative disk disease of the lumbar 
spine, status post multiple lower back surgeries.  A February 
2005 private treatment record shows that the Veteran has a 
diagnosis of upper lumbar stenosis, lumbar degenerative disc 
disease and lumbar facet arthritis.  Thus, the evidence shows 
that the Veteran has a current diagnosis of a low back disorder.  

The Board observes that the Veteran contends that he injured his 
knee and low back from landing hard after parachuting from an 
airplane that was shot down over Belgium in January or February 
1945.  Unfortunately, the evidence in the Veteran's claims file 
reveals that his service records are unavailable as they were 
destroyed in a fire.   

Nonetheless, pursuant to 38 U.S.C.A. § 1154, combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with the 
circumstances, conditions or hardships of service, even in the 
absence of official record of such incurrence.  See also 38 
C.F.R. § 3.304(d).  In this regard, the record contains the 
Veteran's Certificate of Service and Separation Qualification 
Record.  The Separation Qualification Record shows that the 
Veteran piloted B-17, heavy bombardment aircraft, and commanded 
crew on offensive missions against the enemy.  He operated and 
landed under varying flying conditions to include enemy action 
and he flew 27 missions over Germany.  Therefore, the Board 
concludes that the evidence of record shows that the Veteran 
engaged in combat with the enemy during active duty.  
Furthermore, the Board finds that a low back injury from a 
parachute jump after his plane was hit with enemy fire is 
consistent with the circumstances and conditions of such service.  
Although there is no indication from these records that the 
Veteran injured his back, there is a notation that the Veteran 
chipped his knee cap while in action.  This is consistent with 
the Veteran's assertions that he did not report his low back 
injury that occurred at the same time as a knee injury as he did 
not want to be taken off flight status.  There is no clear and 
convincing evidence of record to the contrary that rebuts the 
occurrence of such injury.  Accordingly, the Board will concede 
that the Veteran injured his low back from parachuting from an 
aircraft. 

The Board notes that section 1154(b) can be used only to provide 
a factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996). Accordingly section 1154(b) does not establish service 
connection for a combat veteran, but aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events.  
See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

The only competent medical opinion of record regarding the issue 
of whether the  Veteran's current low back disorder is related to 
military service is contrary to the Veteran's claim.  The Veteran 
was provided with a VA examination in November 2008.  After 
reviewing the claims file, conducting a physical evaluation and 
obtaining X-rays of the Veteran's back, the examiner concluded 
that the current claimed back condition is not due the hard 
parachute landing that occurred over 60 years earlier.  He noted 
that at the time of the examination the Veteran was 84 years old 
and the changes in his spine were consistent with advance aging.  
In this case, the Board finds that the VA opinion is of low 
probative value, as the examiner did not address the evidence of 
record that shows the Veteran's complaints of low back pain and 
treatment for a low back disorder for the past 60 years.  See 
Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that 
the probative value of a medical opinion comes from the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).

Although there is no medical opinion of record that provides a 
nexus of the Veteran's current low back disorders directly to 
active military service, the Veteran may also establish the third 
Hickson element by demonstrating continuity of symptomatology.  
The Veteran contends that after he injured his back during 
service, he had immediate severe pain, which has continued 
intermittently throughout his life.  See Substantive Appeal dated 
in September 2009.  The Veteran is competent to report continuity 
of symptoms of low back pain.  See Savage, 10 Vet. App. at 496-97 
(veteran's sworn post-service testimony alone is sufficient 
competent evidence to establish an in-service fall with back 
injury/lumbar strain and a continuous limp and treatment since 
service); Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) 
(veteran is competent to report continuous symptoms after 
service).  

The Board observes that the record contains private treatment 
records dated in February and March 1961 that reveal the Veteran 
reported a history of intermittent low back pain after a hard 
landing from a parachute jump during military service.  He 
reported avoiding strenuous activities for the last six years due 
to low back pain.  At that time he was diagnosed with herniated 
degenerative disc, herniated nucleus pulposus and spinal 
stenosis, which were treated with a partial hemilaminectomy and 
removal of disc.  The Board observes that over the past 60 years, 
the Veteran has consistently reported a history of onset of low 
back pain after a parachute jump during military service to his 
medical providers.  See February 1961 treatment record (Veteran 
has noted intermittent low back pain with excessive walking or 
standing for many years since landing hard in a parachute jump), 
March 1961 private treatment record and letter dated in August 
2007 from the Veteran's private physician (treated the Veteran 
for the past 15 years, who reported 15 years ago that the back 
problems started at a young age and were related to his original 
injuries in World War II).  


These records were generated with a view towards ascertaining the 
Veteran's state of physical fitness and they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(observing that, although formal rules of evidence do not apply 
before the Board, recourse to the Federal Rules of Evidence may 
be appropriate; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  The Board also finds it persuasive that 
there is nothing in the record that would indicate that the 
Veteran's statements are not credible.  Accordingly, the Board 
finds that the record contains competent and credible evidence of 
continuity of symptomatology.  Furthermore, the private treatment 
records show that the Veteran's continued complaints of low back 
pain are related to his current diagnoses of low back disorders.  
See private treatment records dated in March 1961, October 1986 
(Veteran's clinical signs and symptoms as well as his clinical 
history consistent with spinal stenosis), February 1989 (his 
symptoms are compatible with CAT scan evidence of herniated 
disc), September 1994 (Veteran complained of low back pain and X-
rays revealed postsurgical changes and degenerative changes with 
possible herniation), July 2004 private treatment record 
(Veteran's symptoms are related to his arthritis and upper lumbar 
stenosis).  Based on the foregoing, the evidence of record 
reveals that the Veteran provided credible evidence of post-
service continuity of the same symptomatology conceded in service 
and medical evidence that indicates residuals remain from the 
wartime injury.
							
ORDER

Entitlement to service connection for residuals of a low back 
injury is granted.  




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


